Title: To George Washington from William Fairfax, 26 June 1757
From: Fairfax, William
To: Washington, George

 

Dr Sir
Belvoir 26. June 1757.

I have receiv’d yr Favour by Danl Jenings, and am pleasd that the Enemy have not made any nearer Approaches with a considerable Body, so as to require a further Reinforcement of our Militia, especially as the Detachment sent You proves difficult for your Supplying Them wth the necessary Provisions &c. which We could not procure & accomadate them With at the Several Distances they were drafted from, and surely as our Detachment is on the Country’s Service, they are to be victualled as such, And it would be an extraordinary Charge for each County to Send a Commissary, therefore Suppose the Account for victualling will be readily allowd You—As to the skulking Party that has infested the Neighbourhood about Maidstone, they may be thought as heretofore to be but a few and Such as Capt. Gist if He had been continued in Command Woud probably very soon have disperst. If the Govrs Orders should come to march one third of our Militia, as You now don’t want that Number I can easily answer; But other Countys not knowing that You don’t at present want more may send You a Number disagreeable as They will all want Provisions &c. I am glad Lt Baker had good Success, and yet hope Captn Spotswood & his Compa. may be forc’t to hide Themselves for some Days & happily return—Œtasita &c. will be a great Scourge to the prouling Enemy. You will please to order the Captains Minor & Fairfax to keep exact Muster Rolls For my examining and passing to entitle Them for Payment &c. I expected a Letter from Bryan &c. The Family here salute You in the kindest Manner and wish You every Felicity which I Witness as Dear Sr, Yr very affecte & assurd Friend & Servt

W: Fairfax

